[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                    FOR THE ELEVENTH CIRCUIT
                                             U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          August 16, 2005
                            No. 03-14839                THOMAS K. KAHN
                        Non-Argument Calendar               CLERK
                      ________________________

                  D.C. Docket No. 03-14010-CR-DLG

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

ROMAN C. MESINA,

                                                    Defendant-Appellant.

                    __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (August 16, 2005)

            ON REMAND FROM THE SUPREME COURT
                   OF THE UNITED STATES

Before ANDERSON, WILSON and COX, Circuit Judges.

PER CURIAM:
      The United States Supreme Court vacated the judgment of this court and

remanded the case for further consideration in light of United States v. Booker, 543

U.S. __ , 125 S. Ct. 738 (2005). See Mesina v. United States, __ U.S. __ , 125 S. Ct.
993 (2005). We now consider the case further in light of Booker.

      Mesina pleaded guilty, without the benefit of a plea agreement, to a charge of

conspiracy to launder money. The district court sentenced him to 151 months’

imprisonment. His sentence was enhanced on the basis of two factors: (1) that he had

been in the business of laundering funds; and (2) that he obstructed justice by

providing false information regarding his financial status to the magistrate judge

during his initial appearance in this case. In an unpublished opinion, we affirmed his

conviction and sentence. United States v. Mesina, 03-14839 (11th Cir. Mar. 26,

2004). The United States Supreme Court vacated and remanded the judgment of this

court for further consideration in light of Booker. See Mesina v. United States, __

U.S. __ , 125 S. Ct. 993 (2005).

      Following remand, we entered an order directing the parties to submit

supplemental letter briefs specifically addressing: (1) a description of where, when,

and how any Booker issue was first raised; and (2) any argument about whether and

how the Booker decision applies to the present case, and what action the court should

take. Mesina argues that he raised a Booker issue for the first time in his objections

                                          2
to the sentencing enhancements set forth in his Presentence Investigation Report

(“PSI”) before the district court. Mesina asserts that he renewed these objections at

the sentencing hearing. Mesina acknowledges, however, that he did not raise any

Booker argument in his direct appeal before this court. Mesina now asks this court

to vacate his sentence and remand the case to the district court for re-sentencing in

light of Booker.

      The Government contends that at no time prior to our opinion affirming his

conviction and sentence did Mesina raise any constitutional Booker-type objection

either in the district court or on direct appeal. The Government contends that Mesina

first raised a Booker issue in his petition for writ of certiorari to the Supreme Court.

Because he preserved no Booker argument before this court, the Government argues,

any such claim was abandoned. See United States v. Levy, 379 F.3d 1241, 1242 (11th

Cir.), reh’g en banc denied, 391 F.3d 1327 (11th Cir. 2004) (holding that an argument

raised for the first time in a motion for rehearing was abandoned). The Government

also argues that even if the court were to consider Mesina’s Booker argument, he

would be unable to show plain error, which is the standard of review where a Booker

issue has not been properly preserved. See United States v. Duncan, 400 F.3d 1297,

1301 (11th Cir. 2005).




                                           3
      On appeal, a party must submit all issues in his or her initial brief and may not

raise new issues in supplemental briefing or in a petition for rehearing. See Levy, 379
F.3d at 1242. It is uncontested that Mesina did not raise any Booker issue before this

court until after the Supreme Court remanded his case to us for reconsideration. Any

Booker issue that Mesina could have raised was therefore abandoned. Our previous

decision affirming Mesina’s conviction and sentence is, therefore, reinstated.

      JUDGMENT AFFIRMING CONVICTION AND SENTENCE REINSTATED.




                                          4